DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed January 11, 2022 has been entered.  Claims 1-3, 5-8, 10-13, 15-23 remain pending in the application.  Applicant’s amendment to claim 2 has overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed November 16, 2021.

Allowable Subject Matter
Claims 1-3, 5-8, 10-13, 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claims 1 and 12, the prior art of record does not teach, suggest, or render obvious the total combination of the recited structure, including the following allowable subject matter:  Each of one of more inserts fitting in one or more slots of the frame rail comprising a sealing portion wherein the sealing portion includes an insert fastening member being engageable with a complementary fastening member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schmeichel et al. (US20100327619) teaches a frame rail assembly for supporting a tonneau cover.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        


                                                                                                                                                                                             
/J.E.H./Examiner, Art Unit 3612